Citation Nr: 1602033	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to October 1, 2013, and in excess of 50 percent thereafter for esophageal motility disorder with stricture, dysphagia and odynophagia.  

2.  Entitlement to a rating in excess of 30 percent for hiatal hernia with gastroesophageal reflux disease.  

3.  Entitlement to an effective date prior to October 1, 2013, for the award of a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to November 1952 and from July 1957 to June 1960.  

In December 2010, the Regional Office (RO) denied increased ratings for a hiatal hernia and for esophageal motility disorder.  The Veteran subsequently perfected appeals of these determinations.  In October 2013, he was awarded a higher 50 percent rating for esophageal motility disorder effective from October 1, 2013.  Nevertheless, a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased disability ratings for these disorders remain in appellate status.  

In a November 2015 letter, the Veteran's representative stated the "only issues on appeal are effective date issues;" however, because there has been no clear withdrawal of the prior increased rating issues, those issues are also considered by the Board to remain pending on appeal.  If he desires to withdraw these issues, he should do so with specificity at the RO.

The Board also notes that the Veteran has contested the effective date, October 1, 2013, of the award of a 50 percent rating for esophageal motility disorder.  This appeal, however, overlaps with the prior pending issue of entitlement to an increased rating for esophageal motility disorder, which arose from the June 2011 rating decision.  Hence, entitlement to an earlier effective date need not be considered as a separate issue.  Finally, he requested a video hearing before a Veterans Law Judge.  This request was withdrawn in a November 2015 written statement.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased ratings for esophageal motility disorder and a hiatal hernia, and an earlier effective date for the award of a TDIU.  He has stated that he receives ongoing treatment for service-connected disabilities at VA facilities.  Review of the claims file indicates VA treatment records were last requested in 2011.  Upon review of the November 2013 supplemental statement of the case (SSOC), however, additional pertinent VA treatment records were apparently obtained by the RO, but have not been added to the virtual claims file.  

Specifically, the supplemental statement of the case lists VA treatment records from the Salisbury VA Medical Center and the Winston-Salem VA Outpatient Clinic dated from January 19, 2011, through September 3, 2013.  No such records are found within the record before the Board.  Remand is therefore required to obtain this relevant evidence.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Salisbury and from the VA Outpatient Clinic in Winston-Salem, as well as any VA facilities at which the Veteran has received treatment since 2011.  If no such records are available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with an SSOC and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

